Citation Nr: 0838709	
Decision Date: 11/10/08    Archive Date: 11/20/08

DOCKET NO.  07-05 814	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Winston-
Salem, North Carolina


THE ISSUES

1.  Entitlement to service connection for post-traumatic 
stress disorder (PTSD).  

2.  Entitlement to service connection for cervical/vaginal 
inflammation.  

3.  Entitlement to service connection for irritable bowel 
syndrome, claimed as due to exposure to environmental hazards 
and/or chemicals in the Gulf War, or as due to an undiagnosed 
illness.  

4.  Entitlement to service connection for a bilateral foot 
disorder.  

5.  Entitlement to service connection for hypertension.  

6.  Entitlement to service connection for a bilateral knee 
disorder.  

7.  Entitlement to service connection for chronic sinusitis.  

8.  Entitlement to service connection for myofascial pain 
syndrome, claimed as muscle aches.  

9.  Entitlement to service connection for a cervical spine 
disorder, claimed as neck pain.  

10.  Entitlement to service connection for a disorder 
manifested by dizziness.  

11.  Entitlement to service connection for chronic fatigue 
syndrome, to include as due to an undiagnosed illness.  


REPRESENTATION

Appellant represented by:	To be clarified


ATTORNEY FOR THE BOARD

T. Hal Smith, Counsel


INTRODUCTION

The veteran served on active duty from April 1971 to February 
1974, February 1991 to June 1991, April 1999 to August 1999 
(to include service in Bosnia and Germany), and December 2000 
to July 2002.  She also had numerous periods of verified 
reserve component active duty for training (ACDUTRA) but 
specific dates are not indicated.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal of rating decisions of the Department of Veteran's 
Affairs (VA) Regional Office (RO) in Winston-Salem, North 
Carolina  

The appeal is REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required.
REMAND

A specific claim may be prosecuted at any one time by only 
one recognized organization, attorney, agent, or other person 
properly designated to represent the veteran.  38 C.F.R. § 
20.601 (2008).  To designate a recognized organization as his 
or her representative, an appellant must execute VA Form 21-
22 (Appointment of Veterans Service Organization as 
Claimant's Representative).  A properly filed designation 
made prior to appeal will continue to be honored, unless it 
has been revoked by the appellant, or unless the 
representation is properly withdrawn.  38 C.F.R. § 20.602 
(2008).

The record reflects that the veteran was previously 
represented by the North Carolina Division of Veterans 
Affairs (NCDVA), as reflected in a November 2003 VA Form 21-
22.  In a February 2008 letter, a NCDVA representative 
revoked that organization's power of attorney (POA).  It was 
also reported that attempts to "obtain a new POA in favor of 
the American Legion had failed."  The Board's review of the 
record shows, however, that in subsequently dated 
correspondence of record, the American Legion is listed as 
the veteran's service representative.  Review of the record 
reflects that there is no VA Form 21-22a (Appointment of 
Individual as Claimant's Representative) of record.  The 
current record is insufficient to establish the American 
Legion as the veteran's representative.  38 C.F.R. § 20.605 
(2008).  

The Board finds that remand is required to clarify the 
veteran's intentions as to representation.

Moreover, while the appeal is in remand status, it is 
requested that the AMC/RO schedule the veteran for a 
gynecological examination.  In its August 1974 rating 
decision "for hospitalization and treatment purposes," the 
RO granted medical care for "vaginal discharge."  This was 
based on service treatment records which showed that the 
veteran had intrauterine pregnancy for therapeutic abortion 
in January 1973.  She then had a small Dalkon Shield inserted 
for birth control.  Subsequently dated records show that she 
was seen on several occasions for a vaginal discharge with 
some low abdominal cramping.  Post service records reflect 
treatment many years after service for cervical inflammation.  
There are also records showing abnormal pap smears beginning 
in 2004.  Thus, given the evidence of post service 
gynecological problems, the Board finds that a VA 
examination/opinion is necessary.

To ensure that all due process requirements are met, the 
AMC/RO should also give the veteran another opportunity to 
present information and/or evidence pertinent to the claims 
on appeal.  The AMC/RO should also invite the veteran to 
submit all pertinent evidence in her possession (not 
previously requested).

After providing the appropriate notice, the AMC/RO should 
attempt to obtain any additional evidence for which the 
veteran provides sufficient information, and, if needed, 
authorization, following the current procedures prescribed in 
38 C.F.R. § 3.159 (2008).

Accordingly, this matter is hereby REMANDED to the RO, via 
the AMC, for the following action:

1.  The AMC/RO should clarify, in 
writing, the veteran's intentions 
regarding her representation in this 
appeal.  Appropriate documentation 
concerning such representation should be 
associated with the claims file.

2.  After completion of the above, the 
AMC/RO should send to the veteran and her 
representative (if one is appointed) a 
letter requesting that the veteran 
provide sufficient information, and if 
necessary, authorization to enable it to 
obtain any additional evidence pertinent 
to the claims currently on appeal, that 
is not currently of record.  The AMC/RO 
should invite the veteran to submit all 
pertinent evidence in her possession, as 
well as explain the type of evidence that 
is the veteran's ultimate responsibility 
to submit.  For example, while all 
available service records reflect that 
the veteran's active service for 
Operation Desert Shield from February to 
June 1991 was performed in Northern 
Virginia, she has submitted statements 
which might be interpreted as claiming 
that she served this period in the 
Persian Gulf War.  If she has in her 
possession any documents which reflect 
that her unit was actually sent to the 
Persian Gulf War during this period, she 
should submit them.  

If the veteran responds, the AMC/RO 
should assist her in obtaining any 
additional evidence identified by 
following the current procedures set for 
in 38 C.F.R. § 3.159 (2008).  All 
records/responses received should be 
associated with the claims file.  If any 
records sought are not obtained, the 
AMC/RO should notify her and her 
representative (if one is appointed) of 
the records that were not obtained, 
explain the efforts taken to obtain them 
and describe further action to be taken.  

3.  The veteran should be afforded a VA 
gynecological examination in order to 
determine the nature and etiology of any 
current disability.  Prior to the 
examination, the examiner is requested to 
review the claims folder.  If a 
gynecological disorder is found, the 
examiner should provide an opinion as to 
whether there is a 50 percent probability 
or greater that any current gynecological 
disability was caused or aggravated by 
service.  The examiner should reconcile 
any opinion with the 1973 intrauterine 
pregnancy for therapeutic abortion that 
was performed in January 1973; the 
insertion of a Dalkon Shield for birth 
control; and the subsequent inservice 
treatment for vaginal discharge and 
abdominal cramping.  A complete rationale 
for any proffered opinion should be 
provided.

4.  After completing the requested 
actions, and any additional notification 
and/or development deemed warranted, the 
AMC/RO should readjudicate the claim on 
appeal, in light of all pertinent 
evidence and legal authority.  

5.  If any benefit sought on appeal 
remains denied, the AMC/RO must furnish 
to the veteran (and representative) an 
appropriate supplemental statement of the 
case (SSOC) that includes clear reasons 
and bases for all determinations, and 
afforded them the appropriate time period 
for response before the claims file is 
returned to the Board for further 
appellate consideration.  

6.  To help avoid future remand, the 
AMC/RO must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

The purpose of this REMAND is to afford due process; it is 
not the Board's intent to imply whether the benefit requested 
should be granted or denied.  The veteran need take no action 
until otherwise notified, but he may furnish additional 
evidence and/or argument during the appropriate time frame.  
Kutscherousky v. West, 12 Vet. App. 369 (1999); Colon v. 
Brown, 9 Vet. App. 104, 108 (1996); Booth v. Brown, 8 Vet. 
App. 109 (1995); Quarles v. Derwinski, 3 Vet. App. 129, 141 
(1992).

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
MICHAEL D. LYON 
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




